330 F.2d 896
RUSHTON EQUIPMENT COMPANY, and Clarence Edward Morse, Appellants,v.Christine VASILION, Appellee.
No. 20930.
United States Court of Appeals Fifth Circuit.
April 15, 1964.

White E. Gibson, Jr., Birmingham, Ala., Lange, Simpson, Robinson & Somerville, Birmingham, Ala., of counsel, for appellants.
Neal C. Newell, Birmingham, Ala., Hare, Wynn, Newell & Newton, Birmingham, Ala., of counsel, for appellee.
Bibb Allen, Birmingham, Ala., London, Yancey, Clark & Allen, Birmingham, Ala., of counsel, for intervenor.
Before RIVES and JONES, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM.


1
The sole question is whether there was such substantial evidence that the defendant 'wantonly injured the plaintiff' as to justify the submission of that issue to the jury.  We agree with the district court that there was.  See Roberts v. McCall, 1944, 245 Ala. 359, 17 So. 2d 159; Godfrey v. Vinson, 1926, 215 Ala. 166, 110 So. 13.


2
Affirmed.